CCA 201000495. Review granted on the following issues:
WHETHER, IN LIGHT OF UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011), THE SPECIFICATIONS ALLEGING ATTEMPTED ADULTERY AND CONSPIRACY TO OBSTRUCT JUSTICE STATE OFFENSES.
WHETHER, IN ORDER TO STATE AN OFFENSE OF ATTEMPT OR CONSPIRACY UNDER ARTICLES 80 AND 81, THE SPECIFICATION IS REQUIRED TO EXPRESSLY ALLEGE EACH ELEMENT OF THE PREDICATE OFFENSE.
Briefs will be filed under Rule 25.*

 Pursuant to Military Rule of Evidence 412(c)(2), the Clerk is directed to seal pages 67 to 85 of the record of trial and Appellate Exhibits VIII and DC.